    Case 1:19-cv-08361-PGG-KNF Document 19 Filed 06/29/20 Page 1 of 1
                                                                         r ·,r ·,.- -,
                                                                     I   •.   ./',,.•I...

                                                                     '
                                                                         i : I~ .! ~ (           '   ',:   '
                                                                     I
                                                                                                               i ;j   : ''
                                                                     ' i )(} e_··
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
ARIEL ARENIO GONZALEZ GARCIA,
                    Plaintiff,                                           19 CIVIL 8361 (PGG)(KNF)

                 -v-                                                                        JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated June 29, 2020, that the decision of the

Commissioner of Social Security be, and hereby is, reversed and that this action be, and hereby is,

remanded for further administrative proceedings, including offering the plaintiff the opportunity

for a hearing and de novo decision in the case in accordance with the Commissioner's rules and

regulations, pursuant to the fourth 205(g) of the Social Security Act, 42 U.S.C. § 405(g).


Dated: New York, New York
       June 29, 2020

                                                                         RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                               BY:

                                                                         ~2!JD
